DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of July 21, 2021, Claims 1-10 and 13-19 are pending. Claims 1-6 and 13 are amended. Furthermore, the Declaration of Hideaki Kiminami dated July 20, 2021 is acknowledged. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand (US 2015/0224263 - published as WO 2014/037668 on March 13, 2014) in view of Suzuki (US 7253142) and in view of inherency evidence provided in Applicant’s Specification and “Impact of Sterilization Method on Protein Aggregation and Particle Formation in Polymer-Based Syringes" by Hideaki Kiminami (hereinafter referred to as Kiminami). 
Regarding Claim 1, Dugand discloses a medical container (syringe 10) consisting essentially of a cycloolefin polymer (Paragraphs 0020, 0031) that is sterilized with high-pressure steam in an autoclave (Paragraphs 0054, 0055). 
Dugand does not disclose a packed protein solution formulation contains a protein selected from the group consisting of erythropoietin, a granulocyte colony-
Suzuki further discloses that physiologically active proteins include, but are not limited to insulin, interferon, and stem cell growth factor (Col. 5 Lines 14-25). These proteins are explicitly discussed to be used within COC and COP pre-filled ampules, syringes, and bottles (Col. 4 Line 59-Col. 5 Line 13). These COC and COP containers are also discussed to tolerate sterilization (Col. 1 Line 34-27) and are preferable materials for medical containers (Col. 4 Lines 59-65). Therefore, while Dugand does not explicitly disclose the type of protein contained within it, the claimed proteins are commonly known to be stored within sterilizable Cycloolefin containers as disclosed in Suzuki. A person having ordinary skill in the art would recognize from Suzuki that the syringe of Dugand would have within it the claimed protein solutions as a commonly contained medical protein.
Dugand does not disclose that the cyclo-olefin polymer subjected to steam sterilization would result in 5% or less of methionine residues in the protein being oxidized immediately after accommodation in the medical container and for at least 6 months thereafter. 
As discussed in the Specification, the feature of suppressing oxidation of amino acid residues in a protein is evident only in comparison with cyclo-olefin polymer containers sterilized by irradiation. As discussed in the Kiminami reference abstract "HPLC analysis documented that the Rad-sterilized syringes caused increased oxidation of the protein during storage. In contrast, in the steam-and ethylene oxide-sterilized syringes EPO oxidation did not change. Analysis with electron spin resonance 
Further discussed in the Specification of Published Application US 2017/0197024 Paragraph 0008, “Conventionally, known configurations of a protein solution formulation accommodated in a cycloolefin polymer-made container include a packed protein solution formulation in which a protein solution formulation (such as erythropoietin or granulocyte colony stimulating factor) is accommodated in the cycloolefin polymer-made container (WO 01/017542 A and JP 2014-51502 A), and a packed protein solution formulation in which an insulin solution or the like is accommodated in the cycloolefin polymer-made container (JP 2001-506887 A).” Therefore, it is conventionally known to use cycloolefin polymer containers to store protein solutions. 
As discussed in Specification Paragraph 0009, due to damaging effects of heat on protein, steam sterilization is disfavored and gamma irradiation is used in a packed protein solution. Specification Paragraph 0016 recites “[T]he present inventors have found that, in place of the conventional technology of sterilizing a cycloolefin polymer-made container for accommodating a protein solution formulation by irradiating with radioactive rays such as ɣ rays or electron rays, the cycloolefin polymer-made container is sterilized with high-pressure steam and the protein solution formulation is accommodated in the sterilized container thus obtained, whereby the denaturation of the protein, including the oxidization of amino acid residues in the protein accommodated in the container, is largely reduced, and the denaturation of the protein is suppressed.” 
Paragraph 0036 of the Specification explicitly recites that “The cycloolefin polymer forming the medical container of the may be [sic] any polymer as long as it is a cycloolefin polymer which is conventionally known to be used for production of the medical container.” 
In other words, as disclosed in Dugand and acknowledged by Applicant, steam sterilized cycloolefin polymer syringes are known in the art. Applicant merely used such conventionally known steam sterilized cycloolefin polymer syringes and experimentally found that when used in the storage of protein solutions, these steam sterilized containers suppress oxidation better than similar radiation sterilized containers. Such suppression of oxidation of protein in a protein formulation is therefore inherent in such steam-sterilized syringes.
This finding of the research paper by Kiminami is directly referenced in Table 1 in the present Specification that compared cyclo-olefin containers sterilized with high-pressure steam, cyclo-olefin containers sterilized with irradiation with electron rays, and a control reference example that had no sterilization process performed. The findings show that steam sterilized containers had roughly equal oxidation percentage of erythropoietin oxidation as the unsterilized containers, but the irradiated containers had a much higher oxidation rate. This resulted in the conclusion reached in the research paper that steam sterilization is shown to be a preferable sterilization method for the cycloolefin polymer based syringe system when using biopharmaceutical drugs highly sensitive to oxidation (abstract). Radiation sterilization led to residual radicals in syringes, which in turn caused oxidation of methionine in the erythropoietin molecules (Page 1006-1007).

In other words, it is the conclusion of the Examiner that Applicant did not invent a medical container formed from a cyclo-olefin polymer which is subsequently sterilized with high-pressure steam. Rather, Applicant made experimental findings comparing known cyclo-olefin containers filled with a protein solution that is sterilized by known methods including steam and irradiation. Applicant then identified the deleterious effects on the protein solution held in the container when sterilized by irradiation. These harmful effects were absent in the containers sterilized by steam and the unsterilized containers.
 
However, as evident in Dugand, the cyclo-olefin polymer containers, the steam sterilization method, and the use of such a container for protein solutions are all known in the art. Applicant did not invent these known containers and sterilization methods. Rather, Applicant identified a benefit of using a known container with one known sterilization method over another known sterilization method. However, such a benefit would already be provided by the known containers and the known steam sterilization method. As discussed in MPEP 2112.01 – “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the present case, the known cyclo-olefin polymer container sterilized by steam as discussed in Dugand would inherently possess the same property of suppressing 
Furthermore, as identified in Applicant’s own Specification, similar known cyclo-olefin containers filled with a composition of calcitonin and sterilized by steam are known in the prior art identified by JP 2003-113112. However, the specification makes a distinction from this known container and sterilization method by noting that JP 2003-113112 does not describe oxidation of amino acid residues, nor does JP 2003-113112 compare the oxidation of amino acid residues in a steam sterilized container compared to a cyclo-olefin container sterilized by irradiation with gamma rays (Specification Page 9).

In other words, Applicant discovered that radiation-based sterilization produces more oxidation in protein solutions than steam sterilized containers of the same polymer composition. This is distinct from the invention of a new container, as the known container and known sterilization process would intrinsically possess the same benefits of suppressing oxidation. Experimental findings comparing known containers subjected to different known sterilization methods is a fundamentally different process than inventing a previously unknown container or sterilization method. Rather, Applicant discovered that gamma ray irradiation sterilization of protein solutions produces more free radicals and oxidation than steam sterilization in the same polymer container type.
 
Please also see Kolberg (US 6161364) which discusses the use of COC plastic as especially suitable for use in prefilled terminally sterilized syringes (Col. 3 Lines 50-60). Reinhard (US 6065270) discusses an injection molding process of syringe bodies that are sterilized with steam or high-energy radiation (Col. 6 Lines 52-65). Zhao (US 2005/0129569) discusses radiation stable COC pre-filled syringes.  

Regarding Claim 2, as discussed above, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would be expected to have a similar radical content of 2.2×1015 radical/gram or less as measured using an electron spin resonance spectrometer. 
Regarding Claim 3, as discussed above in Claims 1 and 2, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would suppress oxidization of amino acid residues in a protein in a protein solution formulation accommodated in the medical container. 
Regarding Claim 4-6, Dugand discloses the medical container is formed of a hydrogenated ring-opened polymer of cycloolefin (COP – Paragraph 0051 as defined by Applicant’s Specification Paragraph 0041.) Alternatively, hydrogenated ring opened polymer of cycloolefin is a known variety of cycloolefin that is commercially known and used as Zeonex™. A person having ordinary skill in the art would recognize and find obvious the use of Zeonex™ as the cycloolefin polymer as a known and simple substitution of commercial cycloolefin polymer for a different cycloolefin polymer to achieve desired material properties of the final syringe.
Regarding Claims 7-10, Dugand discloses the medical container is a syringe.
Regarding Claim 13, Dugand does not disclose the protein solution formulation is a erythropoietin. However, as discussed above, Suzuki discloses erythropoietin as a model protein that is typically stored in the containers of Dugand.
Regarding Claim 14, Dugand discloses the medical container is a syringe. Suzuki also discloses syringes as known COC and COP medical containers (Col. 2 Lines 1-3).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand as applied to claim 11 above, and further in view of Devousassoux (US 2014/0262883).
Regarding Claim 15, Dugand discloses the limitations of Claim 11 as discussed above. Dugand does not disclose a substantially oxygen-impermeable packaging material in which the product is sealed and packaged along with a deoxygenating agent. Devousassoux discloses a container for a syringe including an oxygen-impermeable packaging material (4) in which the product is sealed and packaged along with a deoxygenating agent (2) Paragraph 0036. Dugand and Devousassoux are analogous inventions in the art of syringes and syringe packaging. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe of Dugand with the packaging and oxygen scavenging material of Devousassoux in order to store oxygen sensitive medical products, provide extended product shelf life, and prolong drug potency (Paragraph 0034). 
Regarding Claim 16, while Devousassoux does not explicitly disclose the oxygen absorption capacity of the deoxygenating agent as one fifth or more of the volume of the storage space, a person having ordinary skill in the art would be capable of choosing an 
Regarding Claim 17, Devousassoux discloses the packaged product is a blister package (Paragraph 0050).
Regarding Claims 18 and 19, Devousassoux discloses he substantially oxygen-impermeable packaging material has a light-blocking property (Paragraph 0044).
Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive.
Applicant does not dispute the validity of the Examiner’s prior art references, the Examiner’s evaluation of Applicant’s invention, or even notes the structural differences between Applicant’s invention from the products disclosed in the prior art references. 

Rather, it appears that Applicant has a fundamental misunderstanding of what constitutes an invention. 

As explicitly detailed in the Declaration of Hideaki Kiminami submitted by Applicant, the inventor did not invent anything new. In Paragraphs 7 and 8, the Declaration identifies biological proteins which are commonly known to be stored in cycloolefin polymer containers and sterilized by irradiation. Unfortunately, irradiating cycloolefin polymer containers results in unacceptable levels of protein oxidation when stored for extend periods of time.
To remedy this effect, the inventor experimented with different methods of sterilization and “unexpectedly” discovered that high-pressure steam sterilization of the cycloolefin polymers produce much less protein oxidation than Gamma-irradiation sterilization.  
 
Applicant’s purported inventive effort consists of taking prior art cycloolefin polymer medical containers, and prior to filling such containers with common protein solutions, sterilizing these containers according to known prior art sterilization methods, and comparing their effects on protein residues in storage. 
Applicant discovered that radiation-based sterilization produces more oxidation in protein solutions than steam sterilized containers of the same polymer composition. In other words, Applicant ‘unexpectedly’ discovered radiation sterilization means generates radicals within proteins and therefore concluded that steam sterilization is a preferable sterilization method when using biopharmaceutical drugs sensitive to oxidation (as stated in the abstract of the published 2016 Kiminami research paper). 
 
In other words, Applicant did not invent anything new. Applicant’s inventive efforts did not bring a new product, a new process, or even a new result into being. 
Finding an unknown feature or unexpected benefit about a prior art device or practice is not an invention. By his own admission, Applicant did not invent cycloolefin containers. Nor was Applicant the first person to subject cycloolefin containers to steam sterilization. Dugand quite clearly identifies cycloolefin medical 
Applicant himself also acknowledges the known steam sterilization method of cycloolefin containers in the Prior Art discussion in Published Application US 2017/0197024 Paragraphs 0008-0009 and JP 2003-113112 A. 
 
Applicant merely compared the effects of two different known sterilization methods on a known container holding known biological proteins. Whether such effects of each sterilization method are “unexpected” relative to each other is immaterial. 

Applicant asserts on Page 7 that none of the references teach accommodating the recited proteins in a high-pressure steam sterilized cyclooefin container.  
 
Applicant is incorrect. Applicant is advised to review Dugand Paragraphs 0051 and 0054 which specifically identify the sterilization of cycloolefin polymer containers in an autoclave. Furthermore, as identified in Suzuki, physiologically active proteins are commonly stored in cyclolefin containers.  
 
Applicant also believes that all of the references fail to teach or suggest “wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter.” 
 
Applicant is correct that there is no explicit teaching 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least six months afterwards. However, this feature would be inherent in EVERY prior art steam-sterilized cycloolefin container containing a physiologically active protein.  
 
  Applicant again maintains that Honeywell Int 'l v. Mexichem Amanco Holding decision is binding on the Examiner and that subjective finding of unexpected results negates any consideration of inherency. 
This is also incorrect. Nowhere in the Manual of Patent Examining Procedure is Honeywell even mentioned, much less binding on considerations of inherency. 
As discussed in MPEP 2112 Section IV, "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). 
52.	The prior art device of Dugand, subjected to the prior art steam sterilization method disclosed in Dugand, and filled with the commonly known and stored protein solutions disclosed in Suzuki or the model protein erythropoietin, would inherently also have the claimed unexpected benefit of having fewer radicals than a similar container subjected to radiation sterilization. As discussed in MPEP 2112, Section I, something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Furthermore, because a property was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known. SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005).

Applicant believes that the Declaration of the Inventor Hideaki Kiminami proves that one of ordinary skill would not have expected to achieve all the limitations of the present claims at the time of the invention.  
 
Unfortunately for Applicant, the Declaration proves that the Inventor did not invent anything. The Inventor tested both steam sterilization and gamma radiation sterilization. As was previously identified in the article “Risks of Using Sterilization by Gamma Radiation”, it is entirely known by the scientific community that Gamma Radiation generates free hydroxyl radicals and other radiotoxins (Page 278). 
In short, Applicant discovered a benefit of steam sterilization relative to gamma radiation sterilization. Applicant did not invent steam sterilization, but ‘unexpectedly’ discovered that the prior art steam sterilization method lacks the known deleterious effects of gamma radiation sterilization on cycloolefin medical containers. Comparatively testing two known methods of sterilization on known polymer containers holding known biologically active proteins is not an inventive act.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736